DETAILED ACTION

Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please file Oath/Declaration signed by inventors.

Allowable Subject Matter

Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov et al. (US Patent Application No. 20200259663) (Hereinafter Firsov) in view of Poole et al. (US Patent Application No. 20210133903) (Hereinafter Poole).

As per claim 1, Firsov discloses a method for digitally signing a message, comprising, in a client device:
 issuing a signature request to a server (fig 1-2, para 65, 101, 102 101, 102,, signer device sends the signed and signature data to server S); 
generating a first signature part as functions of selected ones of first signature parameters (fig 1-2, para 65, signer device sends the signed and signature data to server S); 
receiving from the server a second signature part, said second signature part being computed by the server as functions of second signature parameters (fig 1-2, para 108-118, server signs a message, server only produces partial signature) and at 
verifying components of the second signature part fig 1-2, para 108-112, the signer verifies that sig) ; and 
generating a final digital signature of the message from the first and second signature parts only if the components of the second signature part are valid (fig 1-2, para 108-112, server produces only a "partial" signature sig=(t, , a, c), which can be checked by the signer before completing the signing process; thus user will be able to verify what the server is signing before a valid [final] signature is formed).  Firsov does not explicitly disclose generating first signature, second signature, and final signature. However, Poole discloses generating first signature, second signature (para 69, first digital signature, and upon verification of the first digital signature, applying a second digital signature), and final signature (para 68, final signature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Firsov and Poole. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 2, claim is rejected for the same reasons and motivation as claim 1, above. In addition, Firsov discloses  further comprising, in the client device: 
receiving a secret value from a user (para 102, secret keys); 

receiving from the server public components of a first public-private key pair and a second public-private key pair (para 13, This is a one-time scheme and requires generation of a new key pair and distribution of a new public key for each message to be signed); 
computing first signature parameters as functions of a secret key of the third key pair, a time value, arid the message (para 27, The principal idea of the BLT signature scheme is to have the signer commit to a sequence of secret keys); 
transmitting the encryption value to the server (fig 2);
receiving from the server said second signature part in the form of at least one second signature parameter and a corresponding timestamp (fig 1-2, para 27, Each key is assigned a time epoch during which it can be used to sign messages and will transition from signing key to verification key once the epoch has passed); and 
verifying the second signature parameters and generating a final digital signature of the message only if the second signature parameters are valid (fig 1-2, para 108-112, server produces only a "partial" signature sig=(t, , a, c), which can be checked by the signer before completing the signing process; thus user will be able to verify what the server is signing before a valid [final] signature is formed). 
Poole discloses computing an encryption value as an encryption of at least selected ones of the first signature parameters (para 56, encrypted using); 

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493